Citation Nr: 1103418	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for syncopal attacks, claimed 
as a disorder to include seizures, a nervous condition and head 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the appellant's 
petition to reopen a previously denied claim of entitlement to 
service connection for syncopal attacks, to include a nervous 
condition and blackout spells.  The appellant submitted a Notice 
of Disagreement with this determination in September 2003 and 
timely perfected his appeal in May 2005.

In April 2007, the appellant presented sworn testimony during a 
Travel Board hearing in Montgomery, Alabama, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.

In August 2007, the appellant's claim came before the Board.  At 
that time, the Board granted the appellant's request to reopen 
his claim and remanded it to the Appeals Management Center (AMC) 
for additional evidentiary development.  The Board is obligated 
by law to ensure that the RO/AMC complies with its directives; 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required on his 
part.






	(CONTINUED ON NEXT PAGE)
REMAND

The Board is cognizant of the fact that the appellant's case has 
been in adjudicative status since 2005, and that it has already 
been remanded in the past.  Consequently, the Board wishes to 
assure the appellant that it would not be remanding this case 
again unless it was essential for a full and fair adjudication of 
his claim.

In essence, the appellant contends that he currently suffers from 
syncopal attacks, which are the result of a February 1979 head 
injury he sustained during a basketball game in service.  As 
noted above, the Board remanded the appellant's claim in August 
2007 for additional evidentiary development.  The AMC was 
instructed to provide the appellant with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or evidence needed to establish 
a disability rating and effective date for the claim on appeal.  
The AMC was also instructed to obtain any available outstanding 
VA treatment records dated from January 2003 to the present, and 
thereafter, to obtain a VA neurological examination to determine 
the nature and etiology of the appellant's current disability.

The AMC properly complied with the aforementioned remand 
directives; however, upon thorough review of the appellant's 
claims file, it appears that both the July 2008 and April 2010 VA 
neurological examinations were predicated upon a false premise.  
That is to say, it appears that both VA examiners based their 
opinions on the allegation that the appellant lost consciousness 
at the time of his February 1979 in-service head injury and that 
he was treated in 1980, shortly after his discharge, for the same 
condition.  Review of the appellant's service treatment records 
clearly states that though the appellant did fall and hit his 
head while playing basketball, at no time did he lose 
consciousness.  He complained of headaches, dizziness and nausea 
for several days after his injury, but at the time of his service 
discharge examination, all of his systems were considered normal 
and he himself indicated that he was in good health and taking no 
medication.  See Unit Dispensary Notes, February 14, 1979 to 
February 16, 1979; Emergency Room Notes, February 14, 1979 and 
February 16, 1979; Service Separation Examination Report, 
Standard Form 88, April 25, 1979.
Thereafter, in July 1980, the appellant was admitted to the VA 
hospital with reports of a syncopal episode while riding in a non 
air-conditioned car.  He admitted to dizziness prior to the 
incident and witnesses reported that he was unconscious for 
approximately 10 seconds.  The appellant denied any trauma 
associated with the episode.  He also denied associated nausea, 
vomiting or diaphoresis.  He gave a past medical history of one 
previous blackout while in service after falling while playing 
basketball in February 1979.  He further complained of anxiety 
and headaches, sometimes associated with nausea and vomiting.  
Upon discharge, the appellant was diagnosed with syncopal episode 
attributed to heat prostration, cephalgia attributed to tension, 
and mild anxiety neurosis.  See VA Treatment Records, July 11, 
1980 to July 16, 1980.

It is clear that the appellant did not lose consciousness at the 
time of his February 1979 head injury and his syncopal episode in 
1980 was due to excessive heat.  The appellant was not seen with 
any complaints of syncope until February 2003.  However, the VA 
examination reports do not take these facts into account.  
Accordingly, a new VA examination must be afforded to the 
appellant to reconcile the July 2008 and April 2010 VA 
neurological examinations.  As the Court of Appeals for Veterans 
Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described above, 
the appellant's claim must be remanded for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule the 
appellant for a new VA neurological 
examination with an appropriate expert.  
The VA examiner should thoroughly 
review a complete copy of this remand 
as well as the appellant's VA claims 
file in conjunction with the 
examination.  The examination report 
should reflect that this has been 
accomplished.  Thereafter, the VA examiner 
should opine whether it is at least as 
likely as not that the appellant currently 
suffers from syncopal episodes as a result 
of his February 1979 in-service head 
injury.

The VA examiner should specifically 
address the following in making this 
determination:

(a)  The February 1979 service treatment 
records, which indicated that the 
appellant did not lose consciousness at 
the time of his injury, but did diagnose 
him with post-concussion syndrome;

(b)  The July 1980 VA treatment records, 
which indicated that the appellant 
suffered from a syncopal episode as a 
result of excessive heat;

(c)  The subsequent VA treatment records 
dated from July 1980 to the present; and

(d)  The July 2008 and April 2010 VA 
neurological examinations.

It would be helpful if the VA examiner 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).


The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The VA examiner should provide a complete 
rationale for any opinion provided.  The 
examination report must be typed.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for syncopal episodes should be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

